United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, AIRMAIL CENTER,
Jamaica, NY, Employer
__________________________________________
Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1012
Issued: March 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On April 12, 2012 appellant, through her attorney, filed a notice of appeal with respect to
a March 2, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained injuries to her head,
forehead, neck, shoulder and back as a result of the May 31, 2011 employment incident.
FACTUAL HISTORY
On May 31, 2011 appellant, then a 46-year-old general clerk, fell forward while walking
up a flight of stairs. She struck the right side of her head, forehead and right shoulder against a
wall. On June 22, 2011 appellant stopped work and filed a claim (Form CA-1) alleging that she
sustained injuries to her head, forehead, neck, shoulder and back as a result of the May 31, 2011
employment incident.
1

5 U.S.C. § 8101 et seq.

Dr. Anthony S. Horvath, an orthopedic surgeon, examined appellant on June 29, 2011
and diagnosed cervical and lumbar strains with associated radiculopathy and right shoulder
sprain. He attributed the diagnosed conditions to appellant’s May 31, 2011 work-related fall.2
Dr. Horvath subsequently diagnosed shoulder impingement in addition to the previously
diagnosed cervical and lumbar radiculopathy.
John J. McGee, D.O., a Board-certified physiatrist, examined appellant on July 12, 2011
and diagnosed headaches, cervical sprain/strain, cervical radiculitis, cervical disc displacement,
thoracic sprain/strain, lumbar and lumbosacral sprain/strain, lumbar radiculitis, lumbar disc
displacement, right shoulder contusion, right shoulder sprain/strain and right shoulder
impingement syndrome. He attributed appellant’s diagnosed conditions to the May 31, 2011
employment incident where she was climbing stairs, tripped and struck her head, neck and right
shoulder on a wall. Dr. McGee also noted a prior medical history of chronic low back pain in
November 1997 with herniated nucleus pulposus.
OWCP initially denied the claim on August 12, 2011 based on a failure to establish
causal relationship.
Appellant’s counsel requested reconsideration. He argued that the July 2011 reports from
Dr. McGee and Dr. Horvath were sufficient to warrant further medical development by OWCP.
Following its August 12, 2011 denial, OWCP received additional medical evidence,
which included treatment records, diagnostic studies and a September 23, 2011 report from
Dr. Andrew M.G. Davy, an anesthesiologist with a subspecialty in pain medicine. In his report,
Dr. Davy described the May 31, 2011 stair incident, as well as two prior injuries in 1997
and 2009.3 Appellant primarily complained of neck pain, with secondary pain in the right
shoulder and lower back. Dr. Davy believed the neck pain caused the right shoulder pain, which
radiated through the right upper extremity to the third, fourth and fifth digits of appellant’s hand.
Appellant’s lower back pain radiated to the right lower extremity and into her foot. Dr. Davy
noted that a July 14, 2011 cervical magnetic resonance imaging (MRI) scan revealed a small disc
herniation at C5-6 with disc space narrowing and degenerative disc changes. He also noted that
a lumbar MRI scan had not been done. Dr. Davy diagnosed cervical and lumbar post-traumatic
disc pathology, cervical and lumbar radiculopathy and multiple myofascial trigger points. He
further indicated that he could not rule out facet syndrome. As to causal relationship, Dr. Davy
indicated that the mechanism of injury -- appellant stopping her fall by hitting her head -“translated throughout the neck and lower back.” He noted that appellant had not initially
complained about her lower back because the neck was more severe. Although there were
preexisting neck and lower back conditions, Dr. Davy explained that, prior to the May 31, 2011
injury, appellant had been working full-time, full-duty without complaints of pain or disability,
whereas currently she had severe pain and a severe disability.
OWCP denied modification by decision dated March 2, 2012.

2

Dr. Horvath also noted a prior history of chronic low back problems with spinal stenosis.

3

The 1997 injury involved appellant’s lower back and the 2009 injury involved both her neck and lower back.

2

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4 Causal relationship is a
medical question which generally requires rationalized medical opinion evidence to resolve the
issue.5 An employee may establish that an injury occurred in the performance of duty as alleged
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.6
ANALYSIS
The Board finds that case is not in posture for decision. Proceedings under FECA are not
adversarial in nature and OWCP is not a disinterested arbiter. The claimant has the burden to
establish entitlement to compensation; however, OWCP shares responsibility in the development
of the evidence to see that justice is done.7
In support of causal relationship, appellant submitted reports from Dr. Horvath,
Dr. McGee and Dr. Davy. These physicians properly noted appellant’s history of injury.
Dr. Horvath’s June 29, 2011 report and Dr. McGee’s July 12, 2011 report stated opinions
supporting causal relationship between appellant’s May 31, 2011 fall and the diagnosed
conditions. Dr. Davy provided further support of causal relationship in his September 23, 2011
report. He indicated that the mechanism of injury, appellant stopping her fall by hitting her head
“translated throughout the neck and lower back.” Dr. Davy further explained that appellant’s
neck pain then caused the right shoulder pain, which radiated to the right upper extremity; that
her lower back pain radiated to the right lower extremity and into her foot; and that while
appellant had preexisting conditions, she had been working full time, without any complaints
prior to the May 31, 2011 incident.
While the opinions expressed by Dr. Horvath, Dr. McGee and Dr. Davy are insufficient
to discharge appellant’s burden of proof that her claimed conditions are employment related, the
physicians’ respective opinions are sufficient to require further development of the case record
by OWCP.8
On remand, OWCP should refer appellant to an appropriate specialist for evaluation and
a rationalized medical opinion regarding whether her diagnosed cervical, lumbar and right
shoulder conditions were caused and/or aggravated by the May 31, 2011 employment incident.
4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

William J. Cantrell, 34 ECAB 1223 (1983).

8

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

After it has developed the case record to the extent it deems necessary, a de novo decision shall
be issued.
IT IS HEREBY ORDERED THAT the March 2, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this order of the Board.
Issued: March 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

